     Case 3:21-cr-01299-BAS Document 4 Filed 04/12/21 PageID.7 Page 1 of 1



 1     RYAN W. STITT
       California State Bar No. 273651
 2     FEDERAL DEFENDERS OF SAN DIEGO, INC.
       225 Broadway, Suite 900
 3     San Diego, California 92101-5030
       Telephone: (619) 234-8467
 4     Facsimile: (619) 687-2666
       Ryan_Stitt@fd.org
 5
 6     Attorneys for Antonio Candido-Filho
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10     UNITED STATES OF AMERICA,                 CASE NO.: 21MJ1337
11                        Plaintiff,             NOTICE OF APPEARANCE
                                                 AS LEAD COUNSEL
12           v.
13     Antonio Candido-Filho,
14                        Defendant.
15
16           Pursuant to the CM/ECF procedures in the United States District Court for
17     the Southern District of California, Ryan W. Stitt, Federal Defenders of San Diego,
18     Inc., hereby gives notice that he is lead counsel in the above-captioned case.
19                                           Respectfully submitted,
20
21      Dated: April 12, 2021                s/ Ryan W. Stitt
                                             Federal Defenders of San Diego, Inc.
22                                           Attorney for Antonio Candido-Filho
                                             Email: Ryan_Stitt@fd.org
23
24
25
26
27
28
                                                 1                               21MJ1337
                                       NOTICE OF APPEARANCE
                                         AS LEAD COUNSEL
